        Case 20-35707 Document 52 Filed in TXSB on 03/23/21 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                          ENTERED
                                                                                           03/23/2021
IN RE:                                         §
MANUEL FRANCISCO CHAVEZ                        §      CASE NO: 20-35707
       Debtor                                  §
                                               §      CHAPTER 13

           ORDER DENYING MOTION TO LIFT THE AUTOMATIC STAY
                          (RE: DOCKET NO. 18)

         U.S. Bank Trust National Association as Trustee of the Cabana Series IV Trust’s motion
to lift the automatic stay at Docket No. 18 is denied for the reasons stated on the
record at the March 23, 2021 hearing.



         August
         March 23,02, 2019
                   2021




1/1
